DETAILED ACTION
This action is in response to the application filed 19 July 2019.
Claims 1 – 20 are pending and have been examined.
This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Independent claim 1 recites the limitations of receiving input data from a meeting organizer via one or more controls of a user interface presentation, the input data specifying, at least in part, one or more attendees of a future meeting and a selected meeting time of the future meeting; selecting a visit profile for each of said one or more attendees based, at least in part, on the input data, to provide selected visit profile information; identifying one or more candidate meeting spaces based, at least in part, on the input data and the visit profile information; and presenting information regarding said one or more candidate meeting spaces to the organizer via the user interface presentation.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. interpersonal and intrapersonal activities, managing social activities, managing human mental activity) but for the recitation of generic computer components.  The claim encompasses a user comparing collected data in order to determine meeting locations. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the certain methods of organizing human activity grouping. 
	Independent claim 12 recites similar limitations to those found in claim 1, and is also a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  The claim further recites the limitations of identifying a group of values that is most prevalent within the set
of instances of position-related information; and determining the geographical position of the meeting space based on the group of values that is most prevalent. These limitations, as drafted, are further a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity by performance of the limitations in the mind, but for the recitation of generic computer components.  The claim encompasses a user comparing collected data in order to determine meeting locations. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the certain methods of organizing human activity grouping or the mental process grouping. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claim 1 recites the additional elements of hardware logic circuitry, the hardware logic circuitry including: (a) one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/ or (b) one or more other hardware logic units that perform operations using a task-specific collection of logic gates, the operations including: providing plural visit profiles per individual, each visit profile being based on visit data associated with the individual, the visit data describing one or more visits made by the individual, the visit data being automatically generated based on movement related signals provided by one or more movement-determining mechanisms, at least one movement-determining mechanism being associated with a mobile computing device that accompanies the individual as the individual moves, each visit profile being based on visits made the individual over a prescribed timespan, the plural visit profiles being associated with different respective timespans.   The providing step is recited at a high level of generality, and is just a general means of delivering or keeping a profile; the profile merely contains previously collected data [noting that the visit data is merely stored in a profile, and there claimed system does not actually generate the visit data].  The hardware that performs the steps is recited at a high level of generality (noting that it can be either one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/ or (b) one or more other hardware logic units that perform operations using a task-specific collection of logic gates), and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	In respect to independent claim 12, it recites similar limitations as claim 1, however it further recites the limitations of automatically collecting a set of instances of position-related information captured during one or more prior visits to the meeting space made by one or more individuals, each instance of position-related information including a group of one or more movement-related values provided by one or more movement-determining mechanisms, at least one movement-determining mechanism being associated with a mobile computing device that accompanies an individual as the individual visits the meeting space, each movement-related value providing evidence as to a location of the candidate meeting space. The collecting step is recited at a high level of generality (i.e., as a general means of g position-related information captured during one or more prior visits to the meeting space for use in the identifying step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
	Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  
The dependent claims merely further describe the data collected, the steps of selecting / identifying, the input data, or collecting information. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. one or more hardware processors that perform operations by executing machine-readable instructions stored in a memory, and/ or (b) one or more other hardware logic units that
perform operations using a task-specific collection of logic gates; one or more computing devices; computer-readable storage medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry1  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0025]-[0029] FIGURE 14, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation2.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	




    
        
            
    

    
        1 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        2 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).